DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 07/19/2021, 09/22/2021 and 02/23/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
The recitation of “outdoor machine” (claim 7, line 3) is believed to be --outdoor unit--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “wherein the refrigerant filling-dedicated connection port and the evacuation-dedicated connection port are used in common and provided outside the machine chamber” (claim 9) is unclear. The recitation renders the claim indefinite because parent claim 1 previously discloses that the refrigerant filling-dedicated connection port is provided inside the machine chamber, and therefore, it is unclear how the refrigerant filling-dedicated connection port can be provided at both, inside and outside of the machine chamber at the same time. For examination purposes, the evacuation-dedicated connection port is the only one being considered to be provided outside, and the recitation has been examined as --wherein the refrigerant filling-dedicated connection port and the evacuation-dedicated connection port are used in common and the evacuation-dedicated connection port is provided outside the machine chamber--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasu (US 2015/0040446).
Regarding claim 1, Nakasu discloses an air-conditioning apparatus including a refrigerant circuit that is formed of an outdoor unit (2) and an indoor unit (1) connected through indoor/outdoor connection pipes (refer to Fig. 1), the outdoor unit (2) including a compressor (3), an outdoor heat exchanger (5), and an expansion valve (6), the indoor unit (1) including an indoor heat exchanger (11), wherein 
combustible refrigerant is used as refrigerant (in the instant case, R32 and R290 can be used as the refrigerants as disclosed in par. 87) flowing through the refrigerant circuit, and
the outdoor unit includes a refrigerant filling-dedicated connection port (refer to refrigerant-charging charge port 23) to fill the refrigerant and an evacuation-dedicated connection port (said port including valve 8) to evacuate the refrigerant inside the refrigerant circuit (in the instant case, evacuating refrigerant from the outdoor unit and directing it towards the indoor unit), the refrigerant filling-dedicated connection port (23) being provided inside a machine chamber (in the instant case, located inside the 

Regarding claim 2, Nakasu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nakasu teaches wherein a charge valve (9) to which a quick joint (refer to Fig. 4) provided to a tool (27) used for filling of the refrigerant is connected is used as the refrigerant filling-dedicated connection port (refer to Fig. 4).

Regarding claim 3, Nakasu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nakasu teaches wherein a refrigerant filling-dedicated connection port (33 as can be seen from Fig. 5) is attached to a pipe (7) connecting a suction side of the compressor (in the instant case, when the circuit is closed it creates a closed circuit, therefore, being necessarily connected to the suction side of the compressor) and a gas pipe closing valve (9) that is provided to a pipe (refer to the other pipe 7 as can be seen from Fig. 5) between the suction side of the compressor and the indoor heat exchanger.

Regarding claim 4, Nakasu meets the claim limitations as disclosed above in the rejection of claim 3. Further, Nakasu teaches wherein the outdoor unit further includes a refrigerant flow switching device (4) configured to switch a flow of the refrigerant discharged from the compressor (refer to the first sentence of par. 51), and 

Regarding claim 5, Nakasu meets the claim limitations as disclosed above in the rejection of claim 3. Further, Nakasu teaches wherein the outdoor unit further includes a refrigerant flow switching device (4) configured to switch a flow of the refrigerant discharged from the compressor (refer to the first sentence of par. 51), and the refrigerant filling-dedicated connection port (33) is attached to a pipe (necessarily connected to a pipe such that the refrigerant flows) connecting the gas pipe closing valve (9) and the refrigerant flow switching device (4).

Regarding claim 9, Nakasu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nakasu teaches wherein the refrigerant filling-dedicated connection port (23) and the evacuation-dedicated connection port (including valve 8) are used in common (either closed or opened) and the evacuation-dedicated connection port (including valve 8) is provided outside the machine chamber (when panel 66 is not covering that port).

Regarding claim 10, Nakasu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nakasu teaches wherein the refrigerant filling-dedicated connection port (23) includes a cap provided with a hexagonal fastening groove (24).

Regarding claim 11, Nakasu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nakasu teaches wherein the refrigerant filling-dedicated connection port includes a hexagonal cap (31).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763